 



EXHIBIT 10.2
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as
of November 15, 2005, is entered into among HELEN OF TROY L.P., a limited
partnership duly organized under the laws of the State of Texas (the
“Borrower”), HELEN OF TROY LIMITED, a Bermuda company (“Limited”), the lenders
party to the Credit Agreement defined below (the “Lenders”), and BANK OF
AMERICA, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
BACKGROUND

A.   The Borrower, Limited, the Lenders, the Administrative Agent, the Swing
Line Lender and the L/C Issuer are parties to that certain Credit Agreement,
dated as of June 1, 2004, as amended by that certain First Amendment to Credit
Agreement, dated as of June 29, 2004, and that certain Second Amendment to
Credit Agreement, dated as of September 23, 2005 (said Credit Agreement, as
amended, the “Credit Agreement”). The terms defined in the Credit Agreement and
not otherwise defined herein shall be used herein as defined in the Credit
Agreement.   B.   The parties to the Credit Agreement desire to make certain
amendments to the Credit Agreement.   C.   The Lenders, the Administrative
Agent, the Swing Line Lender and the L/C Issuer hereby agree to amend the Credit
Agreement, subject to the terms and conditions set forth herein.

     NOW, THEREFORE, in consideration of the covenants, conditions and
agreements hereafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are all hereby acknowledged, the Borrower,
Limited, the Lenders, the Swing Line Lender, the L/C Issuer and the
Administrative Agent covenant and agree as follows:
1. AMENDMENTS.

  (a)   The definition of “Capital Expenditures” set forth in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:         “Capital
Expenditures” means, with respect to any Person for any period, the sum of the
aggregate of any expenditures by such Person during such period for an asset
which is properly classifiable in relevant financial statements of such Person
as property, equipment or improvement, fixed assets or a similar type of
tangible capital asset in accordance with GAAP; provided, however, the aggregate
amount of Capital Expenditures during any period shall be reduced by the cash
proceeds received by such Person from the Disposition of such assets during such
period, and, provided, further, however, (a) Capital Expenditures incurred in
connection with an Acquisition will not be considered Capital Expenditures for
purposes of this Agreement and (b) Capital Expenditures during any period shall
be reduced by $16,000,000 as a result of the warehouse of the Borrower located
in Mississippi and offered for sale until the earlier of (i) the sale of such
warehouse and (ii) May 30, 2006.     (b)   Section 7.11(c) of the Credit
Agreement is hereby amended to read as follows:

  (c)   Leverage Ratio. Permit the Leverage Ratio at any time during any period
of four fiscal quarters of Limited set forth below to be greater than the ratio
set forth opposite such period:

      Four Fiscal Quarters Ending:    
November 30, 2005
  4.00 to 1.00
Each fiscal quarter thereafter
  3.50 to 1.00

  (c)   Exhibit E, Compliance Certificate, is hereby amended to be in the form
of Exhibit E to this Third Amendment.

2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution
and delivery hereof, each of the Borrower and Limited represents and warrants
that, as of the date hereof:

  (a)   the representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct on and as of the date hereof as
made on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct on such earlier date;

 



--------------------------------------------------------------------------------



 



  (b)   no event has occurred and is continuing which constitutes a Default or
an Event of Default;     (c)   (i) the Borrower has full power and authority to
execute and deliver this Third Amendment, (ii) Limited has full power and
authority to execute and deliver this Third Amendment, (iii) this Third
Amendment has been duly executed and delivered by the Borrower and Limited, and
(iv) this Third Amendment and the Credit Agreement, as amended hereby,
constitute the legal, valid and binding obligations of the Borrower and Limited,
as the case may be, enforceable in accordance with their respective terms,
except as enforceability may be limited by applicable Debtor Relief Laws and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and except as rights to indemnity may be limited
by federal or state securities laws;     (d)   neither the execution, delivery
and performance of this Third Amendment or the Credit Agreement, as amended
hereby, nor the consummation of any transactions contemplated herein or therein,
will conflict with any Law or Organization Documents of the Borrower or Limited,
or any indenture, agreement or other instrument to which the Borrower or Limited
or any of their respective property is subject; and     (e)   no authorization,
approval, consent, or other action by, notice to, or filing with, any
Governmental Authority or other Person not previously obtained is required for
(i) the execution, delivery or performance by the Borrower or Limited of this
Third Amendment or (ii) the acknowledgment by each Guarantor of this Third
Amendment.

3. CONDITIONS TO EFFECTIVENESS. This Third Amendment shall be effective upon
satisfaction or completion of the following:

  (a)   the Administrative Agent shall have received counterparts of this Third
Amendment executed by each of the Required Lenders;     (b)   the Administrative
Agent shall have received counterparts of this Third Amendment executed by the
Borrower and Limited and acknowledged by each Guarantor;     (c)   the
Administrative Agent shall have received from the Borrower for the account of
each Lender which executes and delivers this Third Amendment to the
Administrative Agent by 5:00 p.m., Houston, Texas time, November 23, 2005, an
amount equal to the product of (i) 0.05% and (ii) such Lender’s Commitment; and
    (d)   the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall reasonably
require.

4. REFERENCE TO THE CREDIT AGREEMENT.

  (a)   Upon the effectiveness of this Third Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, or words of like import shall
mean and be a reference to the Credit Agreement, as affected and amended hereby.
    (b)   The Credit Agreement, as amended by the amendments referred to above,
shall remain in full force and effect and is hereby ratified and confirmed.

5. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Third Amendment and
the other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).
6. GUARANTOR’S ACKNOWLEDGMENT. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower and Limited of this Third Amendment, (b) acknowledges and agrees
that its obligations in respect of its Guaranty (i) are not released,
diminished, waived, modified, impaired or affected in any manner by this Third
Amendment or any of the provisions contemplated herein, (c) ratifies and
confirms its obligations under its Guaranty, and (d) acknowledges and agrees
that it has no claims or offsets against, or defenses or counterclaims to, its
Guaranty.
7. EXECUTION IN COUNTERPARTS. This Third Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which when taken together shall constitute but one and the same
instrument. For purposes of this Third Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by

 



--------------------------------------------------------------------------------



 



facsimile machine, telecopier or electronic mail is to be treated as an
original. The signature of such Person thereon, for purposes hereof, is to be
considered as an original signature, and the counterpart (or signature page
thereto) so transmitted is to be considered to have the same binding effect as
an original signature on an original document.
8. GOVERNING LAW; BINDING EFFECT. This Third Amendment shall be governed by and
construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state, provided that
each party shall retain all rights arising under federal law, and shall be
binding upon the parties hereto and their respective successors and assigns.
9. HEADINGS. Section headings in this Third Amendment are included herein for
convenience of reference only and shall not constitute a part of this Third
Amendment for any other purpose.
10. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS THIRD AMENDMENT,
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.
     IN WITNESS WHEREOF, this Second Amendment is executed as of the date first
set forth above.

              HELEN OF TROY L.P., a Texas limited partnership
 
       
 
  By:   HELEN OF TROY NEVADA CORPORATION,
 
      a Nevada corporation, General Partner
 
       
 
  By:   /s/ Gerald J. Rubin
 
       
 
      Gerald J. Rubin
 
      Chairman, Chief Executive Officer and
 
      President
 
            HELEN OF TROY LIMITED, a Bermuda corporation
 
       
 
  By:   /s/ Gerald J. Rubin
 
       
 
      Gerald J. Rubin
 
      Chairman, Chief Executive Officer and
 
      President
 
            BANK OF AMERICA, N.A., as Administrative Agent
 
       
 
  By:   /s/ Suzanne M. Paul
 
       
 
      Suzanne M. Paul
 
      Vice President
 
            BANK OF AMERICA, N.A., as a Lender, L/C Issuer     and Swing Line
Lender
 
       
 
  By:   /s/ Gary Mingle
 
       
 
      Gary Mingle
 
      Senior Vice President

 